EXHIBIT 10.88

Management Agreement

This Management Agreement (the “Agreement”) is entered into as of this 30th day
of June, 2005, by and between G&L Realty Corp., a Maryland corporation (“GLR”)
and G&L Realty Corp., LLC, a Nevada limited liability company (“Manager”), with
reference to the following facts:

WHEREAS, GLR is currently in the business of developing, owning and operating
medical office buildings (“MOBs”) having previously dividend to the holders of
its common stock its senior care and assisted living assets and businesses by
the distribution of its membership interests in G&L Senior Care Properties, LLC,
a Nevada limited liability company (“Senior Care Properties”) to the holders of
its common stock;

WHEREAS, GLR and Senior Care Properties are each managed by Manager pursuant to
a Management and Cost Sharing Agreement dated as of October 29, 2004, (the “MCS
Agreement”);

WHEREAS, Manager is currently owned 98% by GLR, 1% by Richard Gottlieb and 1% by
Andrew Lebowitz;

WHEREAS, due to the limitations on the types of businesses in which GLR can
engage, and still satisfy the criteria for classification as a real estate
investment trust under the Internal Revenue Code ( a “REIT”), Manager is limited
in the businesses in which it can engage;

WHEREAS, Manager would like to engage in a broader range of potential businesses
and activities, including businesses and activities which are not open to GLR
and the members of its consolidated group, if GLR is to maintain its
classification as a REIT;

WHEREAS, the Board of Directors of GLR has been advised by the holders of GLR
common stock that they believe that it would be in the best interests of common
shareholders of GLR, GLR, Manager and Senior Care Properties if GLR were to
dividend its interest in Manager to the holders of its common stock;

WHEREAS, the Board of Directors had declared a dividend of its membership
interest in Manager to GLR’s shareholders of record on June 30, 2005, such
dividend to be effective as of the close of business on June 30, 2005 (the
“Effective Date”);

WHEREAS, GLR formed Manager for the purpose of employing the employees and
executive officers, and owning or leasing the facilities and assets needed for



--------------------------------------------------------------------------------

the management of GLR’s and Senior Care Properties respective businesses but, as
an accommodation to Manager has continued on the payroll of its affiliate G&L
Realty Partnership, LP, the Manager’s employees;

WHEREAS, the parties desire to put into place an arrangement whereby, subject to
the ultimate supervision and policy making functions provided by the Board of
Directors of GLR, and the more direct supervision and policy implementing
functions provided by the senior executives of GLR (i.e. the Chief Executive
Officer, President and Chief Financial Officer), all of the day-to-day
management functions with respect to the operation of GLR and its assets will be
provided by Manager, to the fullest extent permitted by applicable law, it being
a goal of this arrangement that GLR be able to keep its employee count to a
minimum and, overtime, realize the benefits of contracting at arms length for
its various property management services; and

WHEREAS, the parties intend that this Agreement replace and supersede the MCS
Agreement effective as of the close of business on the Effective Date;

NOW, THEREFORE, in consideration of the above stated premises, the terms of this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows,
effective as of the close of business on the Effective Date:

1. Retention of Manager. GLR hereby retains Manager to provide such management,
administrative and bookkeeping services as GLR and their respective subsidiaries
may from time to time require, for a term of approximately five (5) years,
ending upon the fifth June 30, 2010; provided, however, that so long as the
current GLR preferred stock (the “GLR Preferred Stock”) is outstanding, this
Agreement may not be terminated or modified without the approval of a majority
of the independent outside directors of GLR. Thereafter, this Agreement will
continue on a year to year basis unless terminated by either party on not less
than one (1) year’s prior written notice. This Agreement, effective as of the
close of business on the Effective Date, replaces and supersedes the MCS
Agreement, which as of the effectiveness of this Agreement shall be of no
further force or effect.

2. Duties of Manager.

2.1. Duties and Obligations. Manager shall provide, as an independent
contractor, such management, administrative and bookkeeping services to GLR and
its subsidiaries as GLR may from time to time reasonably request. Manager will,
in the exercise of its duties and obligations under this Agreement, deal with
GLR in good faith and exercise commercially reasonable standards and practices.
In the case of property management, those commercially reasonable standards and
practices will be of the type reasonably appropriate for the operation and
maintenance of first class medical office buildings in the markets in which the
applicable GLR Properties are located. The employees of Manager will under no

 

2



--------------------------------------------------------------------------------

circumstances be deemed to be the employees of GLR or any of its subsidiaries,
and Manager will be responsible for paying all employment taxes and levies
(including social security and other withholding taxes). Specifically, these
services will include the following:

 

  a. Property Management Services. This will include the responsibility for the
day-to-day management and maintenance of GLR’s properties, including those
owned, directly or indirectly, by GLR’s subsidiaries, whether owned today or
hereinafter acquired (the “GLR Properties”), including, without limitation the
procurement of any and all permits and authorizations required from time to time
for the operation of such assets.

 

  b. Leasing Services. This will include responsibility for marketing and
leasing of GLR Properties. It will also include working with tenants and
prospective tenants with respect to space planning and fit-out issues, and the
supervision of the construction of tenant-fitout.

 

  c. Property Development Services. This will include supervision of the
development and/or redevelopment of GLR Properties, including (i) the selection
of and negotiation of contracts with architects, engineers, environmental
consultants and other design and planning professionals, (ii) the selection of
and negotiation of contracts with suppliers and contractors, (iii) the
supervision and direction of the land use planning and permitting process and
(iv) serving as the owner’s representative with respect to the construction of
improvements.

 

  d. Property Acquisition/Disposition Services. This will include, in the case
of any asset identified for purchase by GLR or any of its direct or indirect
subsidiaries, the negotiation of the terms of acquisition and of any acquisition
agreements, the conduct of appropriate due diligence, and the coordinate of the
closing of any such acquisition. In the case of any GLR Property identified for
sale by GLR, the marketing of the asset, the negotiation of any disposition
agreements, and the coordination of the closing of any disposition transaction.

 

  e. General and Administrative Services. This will include the preparation
(i) of monthly, quarterly and annual financial statements and property reports,
and (ii) of all reports required by the Securities Exchange Commission and/or by
any securities exchange on which the GLR’s securities may from time to time be
listed. Manager will be responsible for the maintenance and safe keeping of the
GLR’s financial, business and legal records, and will assist and cooperate with
the Company’s auditors in the performance of their duties and responsibilities.
Manager will provide such projections and budgets as the GLR may from time to
time reasonably request.

 

3



--------------------------------------------------------------------------------

2.2 Limitations on Duty of Care. Notwithstanding the above, it is recognized
that:

 

  i. The services performed by Manager are being performed on a non-exclusive
basis, and Manager may provide services to other entities, including affiliates,
which may from time to time be in competition with GLR and/or the GLR
Properties. Manager will, however, keep the Board of GLR reasonably informed as
to the scope and extent of such competitive or potentially competitive
activities.

 

  ii. It is understood that the ability of the Manager to operate and maintain
the GLP Properties will reflect the budget approved for such operations and
maintenance from time to time by GLR, and that the Manager is under no
obligation to expend or advance its own funds to operate, safeguard, maintain or
repair the GLR Properties.

2.3. Scope of Authority. The following transactions will require the approval of
GLR, acting through its executive officers:

 

  a. Entering into any lease or license, unless such lease or license is entered
into on the basis of written guidelines approved in advance by the GLR.

 

  b. Entering into any contract or agreement that would be binding upon the GLR
or its assets, unless such contract or agreement is entered into on the basis of
written guidelines approved in advance by the GLR.

 

  c. Entering into any contract or agreement with respect to the disposition of
any assets of GLR, unless such contract or agreement is entered into on the
basis of written guidelines approved in advance by GLR.

2.4. Office Space. As an accommodation to GLR and in light of the number of GLR
Properties that are located in the area commonly known as the Beverly Hills
Triangle, Manager will perform its services hereunder principally from the
executive office space maintained by GLR at 439 North Bedford Drive. No charge
will be made by GLR for the use of this space; provided, however, that after the
Transition Period, as such term is defined below, all utilities will be for the
account of the Manager and will not constitute a reimbursable expense of the
Manager.

3. Contract Oversight. The performance by Manager under this Agreement will be
subject to the general oversight of the Board of Directors of GLR, which shall
be entitled to full and complete access to the books and records of the Manager,
and to reasonable access, during regular business hours, to the Manager’s
officers and employees.

 

4



--------------------------------------------------------------------------------

4. Personnel.

 

  4.1. Sufficient Personnel. Manager will be responsible for maintaining
sufficient personnel to provide the services required under this Agreement.
Except as may otherwise be specified from time to time by GLR, all services
shall be provided by personnel supplied by Manager or by independent contractors
retained by and reporting to the Manager. GLR will have no responsibility for
any such employees or independent contractors, who will report to and operate
under the exclusive control of Manager.

 

  4.2. Payroll Services. GLR will, through its subsidiary G&L Realty
Partnership, L.P. continue to provide payroll services for Manager through and
including December 31, 2005. Thereafter, Manager will take direct responsibility
for such payroll function. Manager agrees to reimburse to GLR any and all
expenses incurred by it or its affiliates with respect to providing such payroll
services and to indemnify GLR and its affiliates against any and all
liabilities, costs and expenses with respect to the provision of such services.

 

  4.3. Direct Reimbursement for Certain Payroll Expenses. GLR will directly
reimburse Manager for the payroll costs of those employees of Manager who
provide maintenance and property management services directly to GLR’s buildings
and who were directly allocated to the buildings prior to June 30, 2005 and any
such future replacements for or additions to such employees.

5. Management Fee.

 

  5.1 Transition Period Cost Sharing. Initially, in consideration of the
services provided by Manager, GLR agrees, with respect to the period ended
December 31, 2005 (the “Transition Period”), to contribute to the costs and
expenses of Manager an amount equal to 35% of the costs of Manager incurred with
respect to the provision of services to GLR and to Senior Care Properties and
its affiliates, with the intention that with respect to the Transition Period
100%, but no more than 100%, of the costs and expenses of the Manager are
recouped from GLR and Senior Care Properties and its affiliates on such a 35/65
basis. Such amounts shall be funded by GLR monthly in arrears, as billed by
Manager in accordance with this Agreement. All payments shall be made not less
than thirty (30) days of billing. Notwithstanding the above, Manager may elect
to maintain cash reserves so as to have at all times not less than one nor more
than three months working capital available to it, in which case the amounts
needed to fund such working capital reserve shall be paid by GLR and Senior Care
Properties within thirty (30) days of demand by Manager, such amounts to be
funded in proportion to the allocation ratios of GLR and Senior Care Properties
then in effect. Any amounts not timely paid will bear interest at the rate of
1.5% per month, or the maximum amount allowed by applicable law, which ever is
less, until paid.

 

5



--------------------------------------------------------------------------------

  5.2 Post Transition Period Fee Structure. Following the Effective Date, the
parties will meet and negotiate in good faith a revised fee structure, such fee
structure to be effective for periods following the Transition Period. This
revised fee structure will be based upon the format set out in clauses 5.2.1
through 5.2.5.

 

  5.2.1 For Property Management Services: A fee equal to 6% of the gross
receipts from the properties managed.

 

  5.2.2 For Property Development Services: A fee equal to 1% of the hard and
soft costs of the project (calculated exclusive of land costs).

 

  5.2.3 For Acquisition/Disposition Services: A fee equal to 0.5% of the
purchase price of any property acquired and 0.5% of the sales price of any
property sold.

 

  5.2.4 General and Administrative Expenses: The Company and Manager will meet
and confer not later than September 30 of each year with the intent to establish
a general and administrative budget for the following year. In the event that no
agreement can be reached, the budget for the prior year will be used, adjusted
for inflation.

 

  5.3 Reimbursement of Expenses. After the initial period, GLR will reimburse
the Manager for all reasonable out-of-pocket expenses, including the cost of any
on-site managers or on-site personnel provided at the request of GLR, but not
any home office or general and administrative personnel.

 

  5.4 Working Capital Budget. Not later than September 30 of each year,
beginning September 30, 2005, the Manager and GLR will meet and confer in order
to determine the projected working capital budget and capital improvements
budget for the following year, commencing as of January 1st of each such year.
Any such budget will be subject to the reasonable review and approval of GLR’s
independent outside directors. On January 1st, any working capital reserve will
be adjusted to reflect such agreed upon working capital budget and capital
improvements budget.

 

  5.5 Bonuses. GLR will not be liable for any bonus payments to any officer or
employee of Manager, except for bonus payments specifically approved by a
majority of the outside independent directors of GLR or bonus payments made in
accordance with the annual budget for such year.

 

6



--------------------------------------------------------------------------------

  5.6 Fee Cap. The right of Manager to receive any compensation for its services
under this Agreement other than such funds as are necessary to cover its actual
costs of providing such services, shall be subordinate to the rights of the
holders of the GLR Preferred Stock.

6. Ancillary Tenant Services. It is acknowledged and agreed that Manager may
provide, as an amenity to GLR’s tenants, a range of ancillary services and/or
products of the type which, if provided by a REIT would produce non-qualified
income, and that the GLR will have no participation in such income. The
provision of such services will be subject to the approval of GLR, such approval
not to be unreasonably withheld, so long as the Manger (i) clearly discloses to
the tenants to whom it offers such ancillary services and products that it is an
entity separate and distinct from GLR and that GLR does not endorse or guarantee
such services or products and (ii) indemnifies GLR against any and all
liabilities with respect to the offering and/or provision of such ancillary
services or products.

7. Indemnity: Insurance: and Limitations on Liability.

 

  7.1. Indemnity. GLR will indemnify Manager against any liability to third
parties resulting from the performance by Manager of its duties under this
Agreement, except to the extent that such liability is ultimately determined to
be the direct result of the gross negligence or criminal misconduct of the
Manager or bad faith breach of this Agreement by Manager. Manager will indemnify
GLR against any liability to third parties resulting from the gross negligence
or criminal misconduct of Manager or breach by Manager of its obligations under
this Agreement; provided, in the last listed case, such breach was the result of
conduct other than action take or omitted in the good faith belief that such act
or omission was consistent with Manager’s duties and obligations under this
Agreement and otherwise in the best interests of GLR. GLR will advance all costs
and expenses reasonably incurred by Manager in connection with the defense and
investigation or any third party claim, pending final judicial resolution of
liability.

 

  7.2. Insurance. GLR and Manager will work together to maintain in place a
comprehensive regime of casualty and liability insurance, naming each of GLR and
Manager as named insureds with waivers of subrogation. The cost of such
insurance shall be an expense of GLR, except to the extent such insurance also
covers Senior Care Properties and/or any one or more of its affiliates, in which
case the cost of such insurance will be allocated between GLR and Senior Care
Properties and such one or more affiliates on a mutually agreeable basis.

 

  7.3. Limitations on Liability. In no event will Manager be liable to GLR
except for its gross negligence, criminal misconduct or breach of this
Agreement; provided, in the last listed case, such breach was the result of
conduct other than action take or omitted in the good faith belief that such act
or omission

 

7



--------------------------------------------------------------------------------

was consistent with Manager’s duties and obligations under this Agreement and
otherwise in the best interests of GLR. GLR hereby waives any claim against or
right of recovery against GLR, except as provided in the immediately preceding
sentence. In no event will GLR have any claim, and hereby waives any claim that
it might in the future otherwise have, and agrees not to sue, any officer,
director, manager, employee, or affiliate of Manager based on conduct or
omission by such individual when acting in his or her capacity as an officer,
director, manager, employee, or affiliate of Manager. GLR acknowledges that
Manager is a limited liability company, and agrees that it will look solely to
Manager with respect to any future claim that GLR might have against Manager
under this Agreement and/or with respect to the services provided by Manager
under this Agreement, and that in no event will it bring suit against any member
(or former member) of Manager with respect to any such claim, whether based upon
assertions or alter ego, piercing the corporate veil, fraudulent conveyance or
any other legal or equitable theory.

8. Accounting Books and Records. The accounting books and records of the Manager
shall be maintained in accordance with generally accepted accounting principles,
applied on a consistent basis, and shall be audited annually by an independent
accounting firm selected by Manager, but subject to the approval of GLR, such
approval not to be unreasonably withheld or delayed. Initially, the auditing
firm will be the same firm as audits the accounts of GLR. The cost of any such
audit during the Interim Period shall be treated as an operating cost of the
Manager, to be allocated between GLR and Senior Care Properties and its
affiliates like any other operating cost of the Manager. Thereafter, the cost of
such audit will be a cost of Manager.

9. Dispute Resolution.

9.1 If a dispute arises regarding the interpretation of, arising out of, or
related to this Agreement that cannot be resolved through informal means, the
parties hereto shall submit such dispute to mediation in accordance with the
Commercial Mediation Rules of the American Arbitration Association if they can
agree to do so, otherwise to formal arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association; provided,
however, that if the parties begin in mediation, any party to the dispute may
require arbitration at any time upon written notice in accordance with the
Commercial Arbitration Rules.

9.2 To the extent permitted by applicable law, arbitration proceedings shall be
conducted by a single agreed upon arbitrator. If the parties cannot agree on an
arbitrator, then each party shall select one arbitrator who shall select a third
arbitrator. Any arbitrations shall be held in Clark County, Nevada, or at such
other location as the parties may mutually agree. Without limitation of their
general authority, the arbitrators shall have the right to order reasonable
discovery in accordance with the Nevada Rules of Civil Procedure. The final
decision of the arbitrators shall be binding and enforceable without

 

8



--------------------------------------------------------------------------------

further legal proceedings in court or otherwise; provided, however, that any
party may enter judgment upon the award in any court of competent jurisdiction.
The final decision arising from arbitration shall be accompanied by a written
opinion and decision, which shall describe the rationale underlying the award
and shall include findings of fact and conclusions of law.

9.3 All parties shall have a duty to participate in mediation or arbitration
proceedings in good faith and to pursue the same in a timely manner.

9.4 Notwithstanding any provision of this Section 9, the requirement to mediate
or arbitrate disputes shall not apply to any action for equitable relief with
respect to this Agreement or any matter it contemplates. The forum for any such
action shall be the appropriate court in Clark County, Nevada, and all Parties
agree to both subject matter and in personam jurisdiction in that forum for such
purpose.

9.5 Notwithstanding any provision of this Section 9.5, the parties consent to
the jurisdiction of the appropriate court in Clark County, Nevada, for the entry
and enforcement of any judgment upon any arbitration award rendered, and all
parties agree to both subject matter and in personam jurisdiction for such
purposes.

10. Miscellaneous.

10.1 Notices. Any notice, payment, demand, or communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be hand delivered, sent via facsimile, overnight delivery or registered or
certified mail, return receipt requested. Notice shall be effective: (a) if hand
delivered, when delivered; (b) if sent via facsimile, on the day of transmission
thereof on a proper facsimile machine with confirmation; (c) if sent via
overnight delivery, on the day of delivery thereof by a reputable overnight
courier service, delivery charges prepaid and with signed acknowledgement of
delivery; and (d) if mailed, on the fourth business day after the deposit of
such item in the mail, postage prepaid, return receipt requested. Notices shall
be addressed or sent to the parties of their last known address or facsimile
telephone numbers; provided that the address, telephone, email or fax number of
any party may be changed from time to time by notice given pursuant to this
section.

10.2 Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term, and provision of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors,
transferees, assigns, heirs and personal representatives.

10.3 Construction. The terms of this Agreement were negotiated at arm’s length
by the parties hereto. The covenants, terms and provisions contained herein
shall not be construed in favor of or against any party because that party or
its counsel drafted this Agreement, but shall be construed simply according to
its fair meaning as if all parties prepared this Agreement, and any rules of
construction to the contrary are hereby specifically waived.

 

9



--------------------------------------------------------------------------------

10.4 Time. In computing any period of time pursuant to this Agreement, the day
of the act, event or default from which the designated period of time begins to
run shall not be included, but the time shall begin to run on the next
succeeding day. The last day of the period so computed shall be included, unless
it is a Saturday, Sunday or legal holiday, in which event the period shall run
until the end of the next day that is not a Saturday, Sunday or legal holiday.

10.5 Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.

10.6 Severability. Except as otherwise provided in the succeeding sentence,
every provision of this Agreement is intended to be severable, and, if any term
or provision of this Agreement is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the legality or validity of the
remainder of this Agreement.

10.7 Variation of Terms. All terms and any variations thereof shall be deemed to
refer to masculine, feminine, or neuter, singular or plural, as the identity of
the person or persons may require.

10.8 Governing Law. The laws of Nevada shall govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties arising hereunder. All rights and remedies of each person under this
Agreement shall be cumulative and in addition to all other rights and remedies
which may be available to the person from time to time, whether under this
Agreement, at law, in equity or otherwise.

10.9 Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

10.10 Attorneys’ Fees. The prevailing party in any dispute arising from the
terms or subject matter of this Agreement shall be entitled to payment by the
other party of the prevailing party’s costs and expenses, including, without
limitation, such party’s attorneys’ fees, incurred in connection with resolving
such dispute.

10.11 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of any party.

10.12 Third Party Beneficiaries. There are no third party beneficiaries to this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

G&L Realty Corp., a Maryland corporation

By:

 

/s/ Daniel M. Gottlieb

Its:

 

Chief Executive Officer

 

10



--------------------------------------------------------------------------------

G&L Realty Corp., LLC, a Nevada limited liability company

By:

 

/s/ Steven D. Lebowitz

 

Its:

 

Managing Director

 

11